Citation Nr: 1706728	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  15-00 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina 


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD) with depression.

2.  Entitlement to an initial evaluation in excess of 10 percent for right foot Morton's neuroma.

3.  Entitlement to service connection for sleep disorder (claimed as sleep apnea) to include as due to qualifying chronic disability pursuant to 38 C.F.R. § 3.317.

4.  Entitlement to total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2004 to January 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. The February 2012 rating decision granted service connection for PTSD with depression and assigned a 50 percent evaluation, and granted service connection for right foot Morton's neuroma and assigned a 10 percent evaluation. The June 2013 rating decision, in relevant part, denied service connection for sleep apnea and entitlement to TDIU.  Although the Atlanta, Georgia, RO certified the appeal to the Board, it appears that jurisdiction currently lies with the Columbia, South Carolina RO, as indicated on the title page.

As for the matter of representation, the Veteran was previously represented by Attorney Kenneth L. Lavan. However, in October 2015, the Veteran excecuted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of Attorney Robert V. Chisholm (thereby revoking the power of attorney of Attorney Kenneth L. Lavan, see 38 C.F.R. § 14.631(f)(1) (2016)). The Board recognizes the change in representation.

With regard to the claim for service connection for sleep apnea, in his September 2016 formal appeal (VA Form 9), the Veteran asserted that his sleep disorder was due to undiagnosed illness. VA is required to consider all issues reasonably raised by a veteran's statements and/or other evidence of record. See EF v. Derwinski, 1 Vet.App. 324, 326 (1991); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Board has therefore recharacterized the claim for sleep apnea to include as due to an undiagnosed illness, as reflected on the title page. 

The Veteran's January 2015 VA Form 9, contains a request for a Board videoconference hearing. In a September 2016 correspondence, the Veteran withdrew his request. See 38 C.F.R. § 20.704(e) (2016).

The issue of entitlement to special monthly compensation (SMC) has been raised by the record in October 2016 correspondence from the Veteran's attorney, in which he contended that the Veteran was entitled to this benefit as well as others.  The issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include providing the Veteran and his attorney with the appropriate forms on which claims must now be filed.  See 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2016) (continuing to provide for Board referral of unadjudicated claims).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

First, with regard to all claims, the Board notes that the record appears to be incomplete. The February 2013 rating decision indicated that it reviewed VA medical center (VAMC) treatment records from Charleston, South Carolina dated from January 2012 to January 2013. However, these records do not appear to be uploaded into the electronic claims file. These records are especially critical to the Board's review, given that the Veteran's representative asserted that the Veteran was diagnosed with sleep apnea in May 2012. Additionally, the Veteran's new representative has submitted private treatment records dated from October 2015. Thus, it is entirely possible that there are relevant, outstanding private treatment records not yet obtained. To ensure the evidence is complete, a remand is necessary to obtain all outstanding VA and private treatment records and associate them with the electronic claims file.

Second, regarding the issue of increased evaluation for PTSD with depression, the Board notes that the initial, and only statement of the case (SOC) was issued in December 2014. In March 2016, prior to certification of the appeal, the Veteran's new representative submitted treatment reports from the VAMC in Charleston, South Carolina, dated July 2012 to March 2016. Additionally, a VAMC Report of Hospitalization for psychiatry bed service was associated with the claims file in April 2016.

When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental SOC (SSOC) reviewing that evidence. 38 C.F.R. § 19.31 (b)(1) (2016). Further, when evidence is received prior to the transfer of a case to the Board, a SSOC must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal. 38 C.F.R. § 19.37 (a) (2016).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  Cf. 38 C.F.R. § 20.1304(c) (2016) (allowing for waiver of initial AOJ review of evidence submitted within 90 days after notification of certification). On Remand, the AOJ must issue a SSOC which considers the additional evidence of record received since the December 2014 SOC.

Third, as noted in the Introduction, the Veteran now claims that his sleep disorder is due to undiagnosed illness. See June 2016 VA Form 9 and accompanying statement. Under 38 C.F.R. § 3.317 (2016), a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, functional gastrointestinal disorders); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection. 38 C.F.R. § 3.317 (a)(2)(i).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

As noted above, the record is incomplete and therefore the Board cannot confirm whether the Veteran has a valid diagnosis of sleep apnea. However, the available evidence of record reflects trouble sleeping during service and thereafter. Accordingly, after the AOJ obtains the outstanding treatment records, the Veteran should be afforded a VA examination to determine whether his claimed sleep disorder is due to service, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

Finally, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with the remaining issues on appeal. See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together). Adjudication of the Veteran's TDIU claim must therefore be deferred.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Request the Veteran to identify any treatment providers for his claimed disabilities, and to complete the necessary forms (VA Form 21-4142) for VA to obtain any non-VA records. After obtaining the necessary authorizations, request copies of any outstanding private or VA treatment records, to specifically include VA records from Charleston, South Carolina.

2.  Schedule appropriate VA examination to determine the nature and etiology of any chronic sleep disorder, to include as due to an undiagnosed illness. All indicated tests and studies should be performed. Access to the entire electronic claims file should be provided to the examiner for review of pertinent documents. The examination report should reflect that such a review was conducted.

Thereafter, the examiner should address the following:

a) Diagnose all current disabilities manifested by a sleep disorder.

b) State whether or not the Veteran's sleep disorder is a symptom of a diagnosed disability or is attributable to an undiagnosed illness.

c) Is it at least as likely as not (a 50 percent probability or greater) that any current disorder(s) manifested by a sleep disorder had its onset in or is etiologically-related to either period of the Veteran's active duty service, to include exposure to environmental hazards during the Veteran's Persian Gulf service.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claims on appeal. If any of the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeal


